Citation Nr: 0817438	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left hip.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to May 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The veteran did not incur degenerative joint disease of the 
left hip in service or within the first post-service year.  


CONCLUSION OF LAW

Service connection for degenerative joint disease of the left 
hip is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2004.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

VA has obtained the veteran's service medical records, 
afforded the veteran a physical examination and obtained a 
medical opinion as to the etiology of the veteran's claimed 
left hip disorder.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran is claiming that he incurred degenerative joint 
disease of the left hip in service resulting from an August 
1980 fall.  His service medical records show that he fell on 
his tail bone on the flight deck in August 1980.  He was 
diagnosed as having a contusion of the left lower back as 
well as a left lower back strain, which were treated with 
pain killers and heat.  His separation examination dated in 
March 1986 is silent with respect to diagnosis of any 
disorder of the left hip.  He did not complain of any pain or 
dysfunction of the left hip on his contemporaneous report of 
medical history. 

Post-service VA medical records include September 2004 X-rays 
which demonstrated a deformity of the left femoral head and 
femoral neck, likely due to an old fracture, and a small 
osteophyte of the inferior articular surface of the 
acetabulum of the right hip.  There were also heterotopic 
calcifications in the medial and posterior aspects of the 
thighs bilaterally.  Small osteophytes of the acetabular 
roofs were also seen bilaterally.  No acute fracture was 
identified.  

Also of record is a December 2005 etiology opinion given by a 
VA nurse practitioner.  This opinion reflects that the 
veteran reported an August 1980 fall with complaints of left 
sided pain as well as diagnosis of back strain with lower 
back contusion.  The nurse practitioner explained that she 
had treated the veteran since 2001 and that it was her 
opinion that it was more likely than not that the veteran's 
left hip problems were related to the August 1980 fall.  

In January 2006, the veteran was provided a VA examination to 
address the etiology of his left hip disorder.  The examiner 
reviewed the claims file, including the veteran's service 
medical records.  The veteran provided a history of an August 
1980 in-service fall on his tailbone while pulling line 
aboard ship.  The veteran denied in-service treatment for the 
left hip, but stated that shortly after discharge he had pain 
in the left hip, which he self-medicated with Tylenol.  The 
examiner noted that the first documented evaluation of the 
left hip was in 2004 and noted the September 2004 findings, 
outlined above.  The examiner diagnosed mild degenerative 
changes, both hips, and deformity in the femoral head/neck, 
likely due to old fracture.  

With respect to the etiology of any left hip disability, the 
examiner stated that following careful review of the claims 
file, it was his medical opinion that degenerative joint 
disease of the left hip was less likely than not secondary to 
the August 1980 in-service fall.  He explained that there was 
evidence of bilateral involvement of the hips with 
degenerative changes, affirming that the degenerative process 
was not post-traumatic.  He also noted that with a 
significant fracture causing deformity of the femoral 
neck/head, the veteran would have experienced pain along this 
region and there was no documentation of such pain in 1980 or 
at separation.  

Initially, the Board must resolve the apparently conflicting 
opinions of the VA nurse practitioner and the January 2006 VA 
examiner.  The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the adjudicators.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Medical evidence is not limited to 
that which is provided by doctors.  Cox v. Nicholson, 20 Vet. 
App. 563 (2007).

In the present case, the Board affords the opinion of the 
January 2006 VA examiner more probative value than that of 
the December 2005 VA nurse practitioner.  The Board does not 
reach this conclusion based upon the fact that the December 
2005 opinion was offered by a nurse practitioner and not by a 
medical doctor.  Rather, the Board finds the VA examiner's 
opinion more probative because it is based upon a review of 
the claims file and service medical records, which do not 
show a left hip injury in service and the first diagnosis of 
degenerative joint disease of the left hip many years 
following the veteran's discharge.  Moreover, the VA 
examiner's opinion provides rationale for its conclusion.  
The nurse practitioner offers no rationale for the opinion 
offered and there is no indication that it was based on a 
review of the complete record.  The Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Service connection for a left hip disability is not 
established on a direct basis.  The veteran's service medical 
records show that he injured his back in service in August 
1980.  There is no indication that he injured his left hip at 
this time or at any other time in service.  It is not until 
2004 that there appears medical evidence of degenerative 
joint disease (arthritis) of the left hip, although the 
veteran reported pain in his hip shortly after discharge from 
service.  Moreover, as the Board has explained above, the 
January 2006 negative etiology opinion substantially 
outweighs the favorable etiology opinion of the December 2005 
VA nurse practitioner.  Thus service connection is denied 
because there is no evidence that the veteran directly 
incurred degenerative joint disease of the left hip in 
service and the more probative etiology opinion is against 
the claim.  For these reasons, the claim must be denied.  
Entitlement to service connection on a presumptive basis is 
not established because the earliest clinical evidence of 
arthritis is dated in 2004, well after the first post-service 
year.  The veteran's reports of pain are not sufficient to 
establish incurrence of arthritis in the first post-service 
year because there is no medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  


ORDER

Entitlement to service connection for degenerative joint 
disease of the left hip is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


